        J.
:, , • 'AO 2458 (Rev. 02/08/201'9).Judgment in a Criminal Petty Case (Modified)                                                              Page 1 of I



                                           UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                             V.                                      (For Offenses Committed On or After November I, 1987)


                        Juan Pablo Gonzalez-Valadaz                                  Case Number: 3:20-mj-20438

                                                                                     Michael David Stein
                                                                                     Defendant's Attor


      REGISTRATION NO. 6308 7298                                                                                  FILED
     THE DEFENDANT:
                                                                                                                  FEB 2 7 2020
      IZI pleaded guilty to count( s) I of Complaint
       D was found guilty to count(s)                                                                        CLERK. U.S. DISTRlCT COURT
                                                                                                                  ..
             after a plea of not guilty.                                            BY                     DEPUTY
             Accordingly, the defendant 1s adjudged gmlty of such count(s), which mvolve the followmg offense(s):
     Title & Section                      Nature of Offense                                                            Count Number(s)
     8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                  I
       D The defendant has been found not guilty on count(s)
                                        -------------------
       •     Count(s)
                         ------------------
                                            dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      ifTIMESERVED                                D _ _ _ _ _ _ _ _ _ _ days

       IZI Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation orremoval.
       D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, February 27, 2020
                                                                                   Date of Imposition of Sentence


      Received·- - - - ~ ~ - - -
                     DUSM
                                                                                    /j~
                                                                                   HONORABLE F. A. GOSSETT III
                                                                                   UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                       3 :20-mj-20438
